 Case 2:19-cv-00547-SPC-NPM Document 1 Filed 08/05/19 Page 1 of 4 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA

DIAMOND LAKE CONDOMINIUM                         )
ASSOCIATION, INC.,                               )
                                                 )       CASE NO.:
       Plaintiff,                                )
v.                                               )       NOTICE OF REMOVAL OF
                                                 )       ACTION UNDER 28 U.S.C.
EMPIRE INDEMNITY INSURANCE                       )       § 1441(a)
COMPANY,                                         )       (DIVERSITY)
                                                 )
       Defendant.                                )


                                  NOTICE OF REMOVAL

       Please take notice that Defendant, EMPIRE INDEMNITY INSURANCE COMPANY,

hereby removes to this Court the state court action described below:

     1. On June 24, 2019, Plaintiff, DIAMOND LAKE CONDOMINIUM ASSOCIATION,

INC., commenced an action in the Circuit Court of the Twentieth Judicial Circuit in and for

Collier County, Florida, entitled Diamond Lake Condominium Association, Inc. v. Empire

Indemnity Insurance Company, case number 11-2019-CA-002483-0001-XX.

       2.      Defendant was served with the Summons and Complaint on June 26, 2019.

Defendant had not received a copy of the initial pleading previously. This Notice is timely under

28 U.S.C. § 1446(b).

       3.      In accordance with Local Rule 4.02, true and legible copies of all process,

pleadings, orders, and other papers or exhibits of every kind now on file in the state court are

attached as Composite Exhibit “A”, as follows:

               a. Plaintiff’s Complaint & Petition to Compel Appraisal

               b. Defendant’s Answer and Affirmative and Other Defenses

               c. Civil Cover Sheet
 Case 2:19-cv-00547-SPC-NPM Document 1 Filed 08/05/19 Page 2 of 4 PageID 2



               d. Summons Issued

               e. Standing Order

               f. Notice of Appearance and Designation of Email Addresses

               g. Plaintiff’ Reply to Defendant’s Answer and Affirmative and Other Defenses

       4.      This action is a civil action of which this Court has original jurisdiction under 28

U.S.C. § 1332(a), and is one which may be removed to this Court by defendant pursuant to the

provisions of 28 U.S.C. § 1441(a) in that the matter in controversy exceeds $75,000, exclusive of

interest and costs, and is between citizens of different States.

       5.      The sole claim in this action is the breach of insurance contract claim asserted in

Plaintiff’s Complaint. There is no counterclaim, cross-claim or third-party claim. Plaintiff’s

insurance claim is for $8,312,174.31 based on its Sworn Statement in Proof of Loss, a copy of

which is attached as Exhibit “B”. Therefore, the amount in controversy exceeds $75,000,

exclusive of interest and costs.

       6.      Empire Indemnity Insurance Company is a citizen of Oklahoma and Illinois.

Empire is incorporated in Oklahoma and has its principal place of business in Illinois, a copy of

Defendant’s business page is attached as Exhibit “C”.

       7.      Diamond Lake Condominium Association, Inc., is a citizen of Florida where it is

incorporated. A copy of Plaintiff’s Sunbiz page is attached as Exhibit “D”.

       8.      The undersigned defendant is the only named defendant in the state court action

referenced in paragraph 1 of this notice.
 Case 2:19-cv-00547-SPC-NPM Document 1 Filed 08/05/19 Page 3 of 4 PageID 3




                                              /s/ Phillip S. Howell __
                                              PHILLIP S. HOWELL, Fla. Bar No.: 377030
                                              DAVID T. BURR, Fla. Bar No.: 0117022
                                              Galloway, Johnson, Tompkins, Burr & Smith, PLC
                                              400 N. Ashley Drive, Suite 1000
                                              Tampa, Florida 33602
                                              Tel: 813-977-1200
                                              Fax: 813-977-1288
                                              tampaservice@gallowaylawfirm.com
                                              phowell@gallowaylawfirm.com
                                              bcover@gallowaylawfirm.com
                                              Counsel for Defendant, Empire Indemnity
                                              Insurance Company




              CERTIFICATE OF COMPLIANCE WITH 28 U.S.C. § 1446(d)

       I HEREBY CERTIFY that Empire Indemnity Insurance Company, Defendant in the case

of Diamond Lake Condominium Association, Inc. v. Empire Indemnity Insurance Company, case

number 11-2019-CA-002483-0001-XX, in the Circuit Court of the Twentieth Judicial Circuit in

and for Polk County, Florida, has given written notice of the filing of the foregoing notice of

removal to Plaintiff by electronically mailing a copy of the notice of removal to its counsel of

record at their respective offices in Ft. Myers, Florida; and Defendant also filed a copy of the

notice of removal in the Circuit Court as of this 5th day of August, 2019.

                                              /s/ Phillip S. Howell____
                                              PHILLIP S. HOWELL
                                              DAVID T. BURR
 Case 2:19-cv-00547-SPC-NPM Document 1 Filed 08/05/19 Page 4 of 4 PageID 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to

the following via electronic mail delivery August 5, 2019:

Gregory L. Evans, Esq.
Alicia M. Lopez, Esq.
Boyle & Leonard, P.A.
2050 McGregory Blvd.
Ft. Myers, Florida 33901
Eservice@insurance-counsel.com
gevans@insurance-counsel.com
alopez@insurance-counsel.com
Counsel for Plaintiff

                                            /s/ Phillip S. Howell
                                            PHILLIP S. HOWELL
                                            DAVID T. BURR
